      Case 1:19-cv-02645-AJN-KHP Document 310 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    9/13/21


  City of Almaty, et al.,

                            Plaintiffs,
                                                                                   19-cv-2645 (AJN)
                   –v–
                                                                                         ORDER
  Felix Sater, et al.,

                            Defendants.


ALISON J. NATHAN, District Judge:

        On January 15, 2021, Plaintiffs filed a motion for default judgment as to Defendant

Ferrari Holdings LLC. Dkt. No. 269. A motion for default judgment typically requires the Court

to “determine whether the plaintiff's allegations are sufficient to establish the defendant's liability

as a matter of law.” Asesoral Bus. Partners LLC v. Seatech Worldwide Corp., No. 19-CV-11512

(AJN), 2021 WL 918256, at *2 (S.D.N.Y. Mar. 10, 2021). By contrast, a motion to set aside a

default requires the Court to determine whether “good cause” exists, as assessed by the

willfulness of default, Defendant’s available defenses, and prejudice to Plaintiffs. King v. Regen

Med. Mgmt., LLC, No. 20-CV-6050 (AJN), 2021 WL 4066598, at *1 (S.D.N.Y. Sept. 7, 2021).

        By September 20, 2021, Plaintiffs shall file a supplemental brief that provides Plaintiffs’

view on the appropriate standard that should guide the Court’s determination and, if necessary,

explains whether Plaintiffs have adequately pleaded the elements of an unjust enrichment claim.

        SO ORDERED.

 Dated: September 13, 2021
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
